Case 2:21-cv-00003-HCN-DBP Document 41-2 Filed 04/28/21 PageID.937 Page 1 of 30




                     EXHIBIT 2
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.170
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.938
                                                              05/15/20 Page
                                                                        Page12ofof29
                                                                                   30




                         Exhibit C
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.171
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.939
                                                              05/15/20 Page
                                                                        Page23ofof29
                                                                                   30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.172
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.940
                                                              05/15/20 Page
                                                                        Page34ofof29
                                                                                   30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.173
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.941
                                                              05/15/20 Page
                                                                        Page45ofof29
                                                                                   30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.174
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.942
                                                              05/15/20 Page
                                                                        Page56ofof29
                                                                                   30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.175
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.943
                                                              05/15/20 Page
                                                                        Page67ofof29
                                                                                   30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.176
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.944
                                                              05/15/20 Page
                                                                        Page78ofof29
                                                                                   30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.177
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.945
                                                              05/15/20 Page
                                                                        Page89ofof29
                                                                                   30
Case
 Case2:21-cv-00003-HCN-DBP
       1:20-cv-00183-PLM-SJB Document
                              ECF No. 11-4,
                                      41-2 PageID.178
                                            Filed 04/28/21Filed
                                                             PageID.946
                                                                05/15/20 Page
                                                                         Page910
                                                                               ofof
                                                                                  2930
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.179
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.947
                                                              05/15/20 Page
                                                                        Page10
                                                                             11ofof29
                                                                                    30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.180
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.948
                                                              05/15/20 Page
                                                                        Page11
                                                                             12ofof29
                                                                                    30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.181
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.949
                                                              05/15/20 Page
                                                                        Page12
                                                                             13ofof29
                                                                                    30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.182
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.950
                                                              05/15/20 Page
                                                                        Page13
                                                                             14ofof29
                                                                                    30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.183
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.951
                                                              05/15/20 Page
                                                                        Page14
                                                                             15ofof29
                                                                                    30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.184
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.952
                                                              05/15/20 Page
                                                                        Page15
                                                                             16ofof29
                                                                                    30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.185
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.953
                                                              05/15/20 Page
                                                                        Page16
                                                                             17ofof29
                                                                                    30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.186
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.954
                                                              05/15/20 Page
                                                                        Page17
                                                                             18ofof29
                                                                                    30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.187
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.955
                                                              05/15/20 Page
                                                                        Page18
                                                                             19ofof29
                                                                                    30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.188
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.956
                                                              05/15/20 Page
                                                                        Page19
                                                                             20ofof29
                                                                                    30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.189
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.957
                                                              05/15/20 Page
                                                                        Page20
                                                                             21ofof29
                                                                                    30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.190
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.958
                                                              05/15/20 Page
                                                                        Page21
                                                                             22ofof29
                                                                                    30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.191
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.959
                                                              05/15/20 Page
                                                                        Page22
                                                                             23ofof29
                                                                                    30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.192
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.960
                                                              05/15/20 Page
                                                                        Page23
                                                                             24ofof29
                                                                                    30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.193
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.961
                                                              05/15/20 Page
                                                                        Page24
                                                                             25ofof29
                                                                                    30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.194
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.962
                                                              05/15/20 Page
                                                                        Page25
                                                                             26ofof29
                                                                                    30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.195
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.963
                                                              05/15/20 Page
                                                                        Page26
                                                                             27ofof29
                                                                                    30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.196
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.964
                                                              05/15/20 Page
                                                                        Page27
                                                                             28ofof29
                                                                                    30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.197
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.965
                                                              05/15/20 Page
                                                                        Page28
                                                                             29ofof29
                                                                                    30
Case
 Case2:21-cv-00003-HCN-DBP
      1:20-cv-00183-PLM-SJB Document
                            ECF No. 11-4,
                                     41-2 PageID.198
                                           Filed 04/28/21
                                                        Filed
                                                            PageID.966
                                                              05/15/20 Page
                                                                        Page29
                                                                             30ofof29
                                                                                    30
